DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, claims 1-12 in the reply filed on 8/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 is being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The Rejections
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoentschel et al. (U.S. Pat. App. Pub. No. 2014/0197498).
Hoentschel discloses, as seen in Figure, an integrated circuit having
(1) a substrate (12); 
a gate structure (20) on the substrate (12); 
a gate spacer (26) on a sidewall of the gate structure (20); and 
a polishing stop pattern (50) on the gate structure (20) and the gate spacer (26), the polishing stop pattern (50) including: a first portion (NO LABEL) covering an upper surface of the gate structure (20) and an upper surface of the gate spacer (26); and a second portion (NO LABEL) extending from the first portion (NO LABEL) in a vertical direction substantially perpendicular to an upper surface of the substrate (12), wherein: an upper surface of a central portion of the first portion (NO LABEL) of the polishing stop pattern (50) is higher than an upper surface of an edge portion of the first portion (NO LABEL) thereof, and the upper surface of the central portion of the first portion (NO LABEL) of the polishing stop pattern (50) is substantially coplanar with an upper surface of the second portion (NO LABEL) thereof (see Figure 3-4). 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoentschel et al. (U.S. Pat. App. Pub. No. 2014/0197498) in view of Lyons et al. (U.S. Pat. No. 7,056,804).
Hoentschel teaches the above outlined features except for wherein the polishing stop pattern includes silicon carbide; wherein the polishing stop pattern includes polysilicon.  However, Lyons discloses a STI feature with (7) wherein the polishing stop pattern includes silicon carbide (see column 3, lines 20-21); (8) wherein the polishing stop pattern includes polysilicon (see column 3, lines 20-21); 
Hoentschel and Lyons are both analogous art because both are directed to a semiconductor devices including a gate structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Lyons into Hoentschel because they are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hoentschel and Lyons to enable the polishing stop layer of Hoentschel according to Lyons, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over in Hoentschel et al. (U.S. Pat. App. Pub. No. 2014/0197498) view of Dalton et al. (U.S. Pat. App. Pub. No. 2003/0134505).
Hoentschel teaches all the claimed limitations except for selecting the polishing stop pattern includes a transition metal.  However, Dalton discloses a metal pattern with (9) wherein the polishing stop pattern includes a transition metal (see [0025]). 
Hoentschel and Dalton are both analogous art because both are directed to a semiconductor devices including a gate structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Dalton into Hoentschel because they are from the same field of endeavor. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hoentschel and Dalton to enable the polishing stop layer of Hoentschel according to Dalton, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07.
Allowable Subject Matter
Claims 2-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        August 26, 2022